Exhibit 10.2

Execution Version

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on March 5, 2013 by
and among COLE CREDIT PROPERTY TRUST III, INC., a Delaware limited liability
company (the “Company”), COLE REIT III OPERATING PARTNERSHIP, LP (the
“Partnership”) and Marc T. Nemer (the “Executive” and, together with the Company
and the Partnership, the “Parties”), effective as of the date of the
consummation (the “Effective Date”) of the transactions (the “Transactions”)
described in the Agreement and Plan of Merger (the “Merger Agreement”) by and
among the Company, CREInvestments, LLC (“Merger Sub”), Cole Holdings Corporation
(“Holdings”) and Christopher H. Cole, dated as of March 5, 2013.

WHEREAS, the Executive is currently serving as President and Chief Executive
Officer of Holdings; and

WHEREAS, pursuant to the Transactions, Holdings will be merged into Merger Sub,
with Merger Sub surviving; and

WHEREAS, in connection with the Transactions, and subject to the consummation
thereof, the Company and the Partnership desire to enter into this Agreement,
effective on the Effective Date, pursuant to which the Company shall employ the
Executive as its President and Chief Executive Officer on the terms and
conditions and for the consideration hereinafter set forth, and the Executive
desires to be employed by the Company on such terms and conditions and for such
consideration.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

1. Term. The Company hereby agrees to employ the Executive, and the Executive
hereby agrees to serve the Company and the Partnership, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on December 31, 2016 (the “Original Term”). Upon the expiration of
the Original Term and on each anniversary thereafter (each an “Extension Date”),
the term of this Agreement shall be extended automatically for one (1) year
(such extension period, the “Renewal Term”), unless either the Company or the
Executive provides a Notice of Termination (as defined below) at least three
(3) months prior to the Extension Date that this Agreement shall not be extended
prior to the applicable Extension Date. Unless the Executive is terminated
earlier pursuant to Section 3, the Original Term and any Renewal Terms will
constitute the “Employment Period.” In the event that the Merger Agreement is
terminated or the Effective Date does not occur, this agreement shall be null
and void ab initio.

2. Terms of Employment.

(a) Position, Duties and Authority. (i) During the Employment Period, the
Executive shall serve the Company as its President and Chief Executive Officer,
shall perform customary and appropriate duties for the Company and the
Partnership as may be reasonably assigned to the Executive from time to time by
the Executive Chairman of the Board of Directors of the Company (the “Board”) or
the Board, and shall report to the Executive Chairman and the



--------------------------------------------------------------------------------

Board. The Executive’s primary office will be in the Phoenix, Arizona
metropolitan area, and the Executive will be expected to travel as reasonably
required in order to perform his duties. The location of the Executive’s primary
office may be changed by the mutual written consent of the Board and the
Executive.

(ii) During the Employment Period, the Executive agrees to devote substantially
all of his attention and time during normal business hours to the business and
affairs of the Company and the Partnership and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to perform
faithfully and efficiently such responsibilities. During the Employment Period,
the Executive shall not be permitted to participate or invest in or manage any
for-profit business activity or venture not arising in connection with the
performance of his duties pursuant to this Agreement; provided, however, that it
shall not be a violation of this Agreement for the Executive to (i) with the
prior written approval of the Board, serve on the boards of directors of
for-profit companies, (ii) serve on civic or charitable boards or committees,
deliver lectures, fulfill speaking engagements, or teach at educational
institutions and manage personal investments and (iii) manage, use, allocate or
invest any personal or family assets or investments, so long as, in the case of
activities described in the preceding clauses (i), (ii) and (iii), such
activities do not significantly interfere with the performance of the
Executive’s responsibilities in accordance with this Agreement or otherwise
create a conflict of interest or breach of this Agreement.

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive a base salary in an annualized amount of $625,000 (the “Annual
Base Salary”). The Annual Base Salary shall be payable in accordance with the
Company’s payroll policies in effect from time to time. The Annual Base Salary
will be reviewed annually and will be subject to increase (but not decrease)
during the Employment Period.

(ii) Annual Bonus. For each fiscal year or portion of a fiscal year of the
Company during the Employment Period, the Executive shall be eligible to be
awarded an annual incentive bonus (the “Annual Bonus”). The target Annual Bonus
for each such fiscal year during the Employment Period shall be 150% of the
Annual Base Salary (the “Target Bonus”), and the maximum Annual Bonus for each
such fiscal year during the Employment Period shall be 300% of the Annual Base
Salary. For the avoidance of doubt, the Annual Bonus in respect of the 2013
calendar year shall not be prorated (provided that no pro-rata 2013 bonus is
paid prior to, or on, the Effective Date). Each Annual Bonus shall be based upon
the attainment of performance metrics determined by the Board (or a committee
thereof) after consultation with the Executive and consistent with the Company’s
then-current operating budgets. Each Annual Bonus shall be paid on the date on
which annual bonuses are paid to senior executives of the Company generally, but
not later than two-and-a-half (2-1/2) months after the end of the fiscal year
for which the Annual Bonus is awarded, unless the Executive shall elect to defer
the receipt of such Annual Bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

(iii) Equity Awards. On the Effective Date, the Executive shall be granted
compensatory equity awards denominated in, or the value of which is derived
from, common stock of the Company (“Equity Awards”) with an accounting expense
value equal to $6,000,000 on mutually agreed upon terms and conditions, taking
into account the advice of a

 

2



--------------------------------------------------------------------------------

nationally-known independent compensation consultant and benchmarking of
equity-based awards granted to the chief executive officers of peer companies of
the Company. In addition, beginning with the 2015 fiscal year, the Executive
shall be eligible to receive an annual Equity Award (the “Annual Equity Grant”).
In respect of the Annual Equity Grants, the type of Equity Awards granted to the
Executive and the terms of such Equity Awards regarding vesting, payment, effect
of termination of employment under various circumstances and otherwise, as well
as the value of the Equity Awards, shall be established by the Board (or a
committee thereof), taking into account the advice of a nationally-known
independent compensation consultant and benchmarking of equity-based awards
granted to the chief executive officers of peer companies of the Company;
provided that such terms shall be no less favorable than the terms of any equity
grants made to other senior officers of the Company.

(iv) Health and Other Benefits. During the Employment Period, the Executive (and
the Executive’s family) shall be eligible for participation in, and receive
benefits under, health plans, practices, policies and programs, and other
employee benefit arrangements, provided by the Company to the same extent as
provided generally to other senior executives of the Company during the
Employment Period. The Company reserves the right to amend or cancel any such
plan, practice, policy, program or arrangement in its sole discretion, subject
to the terms thereof and applicable law.

(v) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company in effect for other senior executives of the Company
from time to time. The Company reserves the right to amend or cancel any such
plan, practice, policy or program in its sole discretion, subject to the terms
of such plan, practice, policy or program and applicable law.

(vi) Vacation. During the Employment Period, the Executive shall be entitled to
receive vacation benefits in accordance with the plans, practices, programs and
policies of the Company in effect for other senior executives of the Company
from time to time, provided that, notwithstanding the foregoing, the Executive
shall be entitled to receive at least four (4) weeks of paid vacation per year.

(vii) Indemnification. During and following the Employment Period, the Company
shall fully indemnify the Executive for any liability to the fullest extent
applicable to any other member of the Board or officer of the Company. In
addition, the Company agrees to continue and maintain, at the Company’s sole
expense, a directors’ and officers’ liability insurance policy covering the
Executive both during and, while potential liability exists, after the
Employment Period that is no less favorable than the policy covering Board
members and senior officers of the Company from time to time.

(viii) Expenses. The Company shall reimburse the Executive for any reasonable
travel and entertainment expenses incurred by the Executive in connection with
the performance of the Executive’s services under this Agreement, subject and
pursuant to the Company’s reimbursement policies, if any, as in effect from time
to time; provided, however, that in all circumstances the Executive shall
document or substantiate such expenses to the reasonable satisfaction of the
Company; and provided further, that all reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section

 

3



--------------------------------------------------------------------------------

409A of the Code to the extent that such reimbursements are subject to
Section 409A of the Code, including, where applicable, the requirements that
(A) any reimbursement is for expenses incurred during the Employment Period,
(B) the amount of expenses eligible for reimbursement during a calendar year may
not affect the expenses eligible for reimbursement in any other calendar year,
(C) the reimbursement of an eligible expense will be made on or before the last
day of the calendar year following the year in which the expense is incurred,
and (D) the right to reimbursement is not subject to set off or liquidation or
exchange for any other benefit.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Disability (as defined below) of the Executive has occurred during the
Employment Period, the Company may provide the Executive with a Notice of
Termination (as defined below) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) calendar day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that within
thirty (30) calendar days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties. For purposes of
this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 120 consecutive
calendar days or 180 calendar days within any twelve (12)-month period as a
result of incapacity due to mental or physical illness.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean the Executive’s:

(i) willful and continued failure to substantially perform his duties with the
Company or the Partnership or to follow the lawful instructions of the Board
(other than any failure resulting from incapacity due to physical or mental
illness), unless the Executive has cured such failure (to the extent that such
failure is curable) within thirty (30) days following his receipt of written
notice from the Board specifying with particularity the alleged failure;

(ii) willful and knowing engagement in illegal conduct the result of which is
materially and demonstrably injurious to the Company;

(iii) material breach of the confidentiality provisions and restrictive
covenants set forth in Sections 7 and 8 of the Agreement, unless the Executive
has cured such breach (to the extent that such breach is curable) within thirty
(30) days following his receipt of written notice from the Board specifying with
particularity the alleged breach;

(iv) conviction of, or entry of a plea of guilty or nolo contendere with respect
to, (A) a felony (other than with respect to driving under the influence) or
(B) a crime involving moral turpitude, fraud, forgery, embezzlement, or similar
conduct, in case of clause (B) the result of which is materially and
demonstrably injurious to the Company;

(v) willful and knowing material violation of any material rules or regulations
of any governmental or regulatory body that are material to the business of the
Company or the Partnership, the result of which is materially and demonstrably
injurious to the Company; or

(vi) willful failure to cooperate, if requested by the Board, with any material
investigation or inquiry authorized by the Board, the Securities and Exchange
Commission or another governmental body into the Executive’s, the Company’s or
the Partnership’s illegal or improper activities, including, but not limited to,
the Executive’s refusal to be deposed or to provide testimony at any trial or
inquiry (other than in the exercise of the Executive’s rights under the Fifth
Amendment to the U.S. Constitution), unless the Executive has cured such failure
within thirty (30) days following his receipt of written notice from the Board
specifying with particularity the alleged failure.

 

4



--------------------------------------------------------------------------------

For purposes of this definition, no act or omission by the Executive will be
“willful” unless it is made by the Executive in bad faith or without a
reasonable belief that such act or omission was in the best interests of the
Company. For the avoidance of doubt, an act or omission shall not be considered
as willful where the Executive has acted in a manner consistent with specific
advice of outside counsel to the Company or at a resolution of the Board (or a
committee thereof). Cause shall not exist unless the Board describes the basis
for the events, circumstances, or conditions alleged to constitute grounds for
Cause in reasonable detail in a Notice of Termination (as defined below)
provided to the Executive in writing within ninety (90) calendar days of the
actual knowledge of a member of the Board (other than the Executive or an
employee of the Company or the Partnership) of such events, circumstances, or
conditions. During the thirty (30) day period after receipt of such Notice of
Termination by the Executive, the Executive shall have an opportunity to present
his case to the full Board (with the assistance of counsel chosen by the
Executive) before any termination for Cause is finalized by a 75% vote of the
entire Board (excluding the Executive and any employee of the Company or the
Partnership) at a meeting of the Board called and held for such purpose. For the
avoidance of doubt, the Executive shall continue to receive the compensation and
benefits provided by this Agreement during such thirty (30) day period.

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means the occurrence of any one
of the following events without the prior written consent of the Executive:

(i) a material diminution of the Executive’s title, duties, responsibilities,
authorities, powers, or functions;

(ii) a material reduction of the Executive’s Annual Base Salary or target or
maximum Annual Bonus opportunity, or failure to grant the Annual Equity Grant
(in and following the 2015 fiscal year);

(iii) a relocation that would result in the Executive’s principal location of
employment being moved thirty-five (35) miles or more away from his current
principal location and, as a result, the Executive’s commute increasing by
thirty-five (35) miles or more; or

(iv) a material breach of this Agreement by the Company;

 

5



--------------------------------------------------------------------------------

provided, however, that the actions in each of (i), (ii), (iii), and (iv) above
will not be considered Good Reason unless the Executive describes the basis for
the events, circumstances, or conditions alleged by the Executive to constitute
grounds for Good Reason in reasonable detail in a Notice of Termination (as
defined below) provided to the Company in writing within ninety (90) calendar
days of the Executive’s knowledge of such events, circumstances, or conditions
alleged to constitute Good Reason, and the Company has failed to cure such
events, circumstances, or conditions within ninety (90) calendar days of
receiving such Notice of Termination (and if the Company does effect a cure
within that period, such Notice of Termination shall be ineffective). Unless the
Executive gives the Company notice within ninety (90) calendar days of the
Executive first becoming aware of any event, circumstance, or condition that,
after any applicable notice and the lapse of any applicable ninety
(90)-calendar-day grace period, would constitute Good Reason, such event will
cease to be an event, circumstance, or condition constituting Good Reason.

(d) Change in Control. For purposes of this Agreement, a “Change in Control”
means the occurrence of any one of the following events:

(i) individuals who, immediately following the consummation of the Transactions,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the consummation of the Transactions, whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the Company’s proxy statement in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of the Company’s securities representing 30% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (“Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of an acquisition of Company Voting Securities:
(A) by the Company or any of its subsidiaries (B) by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any of its
subsidiaries, (C) by any underwriter temporarily holding securities pursuant to
an offering of such securities, (D) by the Executive or any group or entity of
which the Executive is a member or participant, or (E) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (c) of this definition);

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of

 

6



--------------------------------------------------------------------------------

securities in the transaction, or sale of all or substantially all of the
Company’s assets (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
entity resulting from such Business Combination (the “Surviving Entity”), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of at least 95% of the voting power, is directly or
indirectly represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is directly
or indirectly represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no person (other than (I) any employee
benefit plan (or related trust) sponsored or maintained by the Surviving Entity
or the parent or (II) the Executive or any group or entity of which the
Executive is a member or participant), is or becomes the beneficial owner,
directly or indirectly, of 30% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the parent (or, if
there is no parent, the Surviving Entity) and (C) at least a majority of the
members of the board of directors of the parent (or, if there is no parent, the
Surviving Entity) following the consummation of the Business Combination were
Incumbent Directors at the time of the approval by the Board of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C) of
this paragraph (c) shall be deemed to be a “Non-Qualifying Transaction”); or

(iv) the Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company.

(e) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a Notice of Termination (as defined below) to
the other party hereto given in accordance with Section 14(e) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that (i) indicates the termination provision in this Agreement relied
upon and (ii) specifies the Date of Termination (as defined below) if such date
is other than the date of receipt of such notice. The failure by the Company or
the Executive to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or the Executive, respectively, hereunder or preclude the Company
or the Executive, respectively, from asserting such fact or circumstance in
enforcing the Company’s or the Executive’s rights hereunder.

(f) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by the Company for Cause, subject to the Executive’s
right to cure (if applicable), the date of receipt of the Notice of Termination
or any later date specified therein (which date shall not be more than thirty
(30) calendar days after the giving of such notice), (ii) if the Executive’s
employment is terminated by the Company other than for Cause, death or
Disability, thirty (30) calendar days from the date of the Executive’s receipt
of the Notice of Termination, or such other date as is mutually agreed by the
Company and the Executive, (iii) if the Executive’s employment is terminated by
reason of death or by the Company for Disability, the date of death of the
Executive or the Disability Effective Date, as the case may be, (iv) if the
Executive resigns with or without Good Reason, thirty (30) calendar

 

7



--------------------------------------------------------------------------------

days from the date of the Company’s receipt of the Notice of Termination, or
such other date as is mutually agreed by the Company and the Executive (subject
to the Company’s right to cure in the case of a resignation for Good Reason) or
(v) if the Company or the Executive provides a Notice of Termination that this
Agreement shall not be extended, the last day of the Employment Period.
Notwithstanding the foregoing, with respect to compensation or benefits under
this Agreement that are deferred compensation under Section 409A of the Code and
the payment of which is triggered by the Executive’s termination of employment,
in no event shall the Date of Termination occur until the Executive experiences
a “separation from service” within the meaning of Section 409A of the Code and
the date on which such separation from service takes place shall be the “Date of
Termination.”

4. Obligations of the Company upon Termination.

(a) By the Company Other Than for Cause, Death or Disability; By the Executive
for Good Reason. Subject to Section 5 of this Agreement, if, during the
Employment Period, (x) the Company terminates the Executive’s employment other
than for Cause, death or Disability or (y) the Executive terminates employment
with the Company for Good Reason:

(i) the Company shall pay to the Executive the following amounts:

(A) a lump sum cash payment within thirty (30) days following the Date of
Termination equal to the aggregate of the following amounts: (1) the Executive’s
Annual Base Salary and vacation pay accrued through the Date of Termination;
(2) any Annual Bonus earned for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs (other than any portion of such
Annual Bonus that was previously deferred, which portion shall instead be paid
in accordance with the applicable deferral election); and (3) the Executive’s
business expenses that have not been reimbursed by the Company as of the Date of
Termination and were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy, in the case of each of clauses
(1), (2), and (3), to the extent not previously paid (the sum of the amounts
described in clauses (1), (2), and (3) shall be hereinafter referred to as the
“Accrued Obligations”);

(B) subject to the Executive’s delivery (and non-revocation) of an executed
release of claims against the Company and the Partnership, and their respective
officers, directors, employees and affiliates, in substantially the form
attached hereto as Exhibit A (the “Release”), which Release must be delivered to
the Company not later than forty-five (45) calendar days after the Date of
Termination, and not revoked (as to the waiver of age discrimination claims
contained therein) in accordance with the terms thereof, continuation of the
Annual Base Salary as of the Date of Termination (disregarding any reduction in
Annual Base Salary that constitutes Good Reason), payable in accordance with the
Company’s regular payroll practices, for two years following the Date of
Termination; provided that each such payment shall be increased by an amount
equal to (i) two times the greater of (x) the current Target Bonus and (y) the
average of the Annual Bonus actually received by the Executive in the prior two
(2) fiscal years (including, but not limited to, any portion of the Annual Bonus
paid in the form of Equity Awards) (the greater of (x) and (y), the “Relevant
Bonus Amount”), divided

 

8



--------------------------------------------------------------------------------

by (ii) the number of Annual Base Salary payments during such two-year period;
further provided that such payments shall commence on the first regular payroll
date which is sixty (60) or more days following the Date of Termination, with
such first payment including any amount which would have been paid on any
regular payroll date following the Date of Termination and prior to such first
payment; and

(C) a lump sum cash payment within thirty (30) days following the Date of
Termination equal to the product of (a) the Relevant Bonus Amount and (b) a
fraction, the numerator of which is the number of days elapsed in the fiscal
year through the Date of Termination, and the denominator of which is 365 (the
“Pro-Rata Bonus”).

(ii) any then-unvested compensatory equity awards held by the Executive shall
immediately vest as of the Date of Termination; provided that, for clarity,
“equity awards” for this purpose shall not include the “Contingent
Consideration” (as defined in the Merger Agreement), the terms of which are
fully incorporated in the Merger Agreement.

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company through the
Date of Termination (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

(b) Change in Control Termination. Subject to Section 5 of this Agreement, if,
during the Employment Period, (x) the Company terminates the Executive’s
employment other than for Cause, death or Disability or (y) the Executive
terminates employment with the Company for Good Reason, in each case, within
twenty-four (24) months following a Change in Control:

(i) the Company shall pay to the Executive the following amounts:

(A) a lump sum cash payment within thirty (30) days following the Date of
Termination equal to the Accrued Obligations;

(B) a lump-sum cash payment (the “Change in Control Severance”) within thirty
(30) days following the Date of Termination equal to the three (3) times the sum
of (a) the Executive’s Annual Base Salary as of the Date of Termination
(disregarding any reduction in Annual Base Salary that constitutes Good Reason)
and (b) the Relevant Bonus Amount; provided that if such Change in Control is
not an event described in Section 409A(a)(2)(A)(v) of the Code and the Treasury
regulations promulgated thereunder, one-third of the Change in Control Severance
shall be paid as described in this paragraph and two-thirds of the Change in
Control Severance shall be paid as described in Section 4(a)(i)(B) of this
Agreement; and

(C) a lump sum cash payment within thirty (30) days following the Date of
Termination equal to the Pro-Rata Bonus.

 

9



--------------------------------------------------------------------------------

(ii) any then-unvested compensatory equity awards shall immediately vest as of
the Date of Termination; provided that, for clarity, “equity awards” for this
purpose shall not include the Contingent Consideration.

(iii) the Company shall timely pay or provide to the Executive the Other
Benefits.

(c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than payment of the Accrued Obligations, the Pro-Rata Bonus and
the Other Benefits. The Accrued Obligations and the Pro-Rata Bonus shall be paid
to the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within thirty (30) calendar days following the Date of Termination. The term
“Other Benefits” as utilized in this Section 4(c) shall include death benefits
as in effect on the date of the Executive’s death with respect to senior
executives of the Company.

(d) Disability. Subject to Section 5 of this Agreement, if the Executive’s
employment is terminated by reason of the Executive’s Disability during the
Employment Period, the Company shall provide the Executive with the Accrued
Obligations, the Pro-Rata Bonus and the Other Benefits. The Accrued Obligations
and the Pro-Rata Bonus shall be paid to the Executive in a lump sum in cash
within thirty (30) calendar days following the Date of Termination. The term
“Other Benefits” as utilized in this Section 4(d) shall include short-term and
long-term disability benefits as in effect on the date of the Executive’s
Disability with respect to senior executives of the Company.

(e) Cause; By the Executive Other Than for Good Reason. If the Executive’s
employment is terminated by the Company for Cause or the Executive’s employment
is terminated by the Executive other than for Good Reason during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to provide the Executive with the Accrued
Obligations and the Other Benefits; provided, however, that if the Executive’s
employment shall be terminated for Cause, the term “Accrued Obligations” shall
not be deemed to include the Executive’s unpaid Annual Bonus, if any, for the
fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs. The Accrued Obligations shall be paid to the Executive in a
lump sum in cash within thirty (30) calendar days following the Date of
Termination.

5. Non-exclusivity of Rights. Except as specifically provided herein, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
and for which the Executive qualifies pursuant to its terms, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive pursuant to the terms of any plan, program, policy or practice of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, program, policy or practice or contract or agreement except as explicitly
modified by this Agreement.

 

10



--------------------------------------------------------------------------------

6. No Mitigation; No Offset. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.

7. Confidential Information and Intellectual Property Rights.

(a) Confidential Information. During the Employment Period and thereafter, the
Executive shall keep secret and retain in the strictest confidence, and shall
hold in a fiduciary capacity for the benefit of the Company and the Partnership,
all “Confidential Information” (as defined below), knowledge or data relating to
the Company, the Partnership or any of their affiliated companies, and their
respective businesses, that shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies and
that shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process after reasonable advance written notice to
the Company, use, communicate or divulge any such information, knowledge or
data, directly or indirectly, to anyone other than the Company and the
Partnership and those designated by either of them. The Parties agree that
nothing in this Agreement prohibits the Executive from providing truthful
testimony or information concerning the Company or the Partnership to
governmental, regulatory or self-regulatory authorities.

(b) Intellectual Property. The Executive acknowledges and agrees that the
results and proceeds of all the Executive’s services rendered by the Executive
on behalf of the Company (collectively, the “Work Product”) are and shall be
“works made for hire.” The Executive further acknowledges and agrees that the
Company is and shall be deemed the owner and author of the Work Product for all
purposes and the exclusive owner of all rights comprised in and the copyright
thereof and of all other rights thereto (whether arising under intellectual
property laws, industrial property laws or otherwise), and that the Company
shall have the sole and exclusive right to exploit the Work Product, in whole or
in part, in any and all forms, configurations and media now known or hereinafter
devised, throughout the universe, in perpetuity, as the Company determines in
its sole discretion without any additional payment of any kind to the Executive.
If and to the extent that the Executive may be deemed to have any ownership
interest in or to the Work Product, the Executive hereby transfers and assigns
to the Company, exclusively, perpetually and throughout the universe all of the
Executive’s rights, title and interest in and to the Work Product, including,
but not limited to, the ownership of the copyright thereof and all the exclusive
rights of the copyright owner therein. The Executive hereby irrevocably and
unconditionally waives any rights he may have in and to the Work Product,
including, but not limited to, any “moral rights of authors.” Without limiting
the generality of the foregoing, the Executive shall fully and promptly disclose
to the Company all inventions, discoveries, know-how, or improvements, whether
or not patentable (“Inventions”), which the Executive may conceive or make,
alone or with others, during the Employment Period and thereafter, whether or
not during working hours, directly relating to the Executive’s services provided
to the Company and the Partnership or their businesses (actual or proposed). To
the extent, if any, they are not otherwise considered works made for hire, the
Executive hereby transfers and assigns to the Company all of the Executive’s
rights, title and interest in and to the Inventions, together with the right to
seek protection by obtaining letters of patent therefor.

 

11



--------------------------------------------------------------------------------

(c) Books and Records. All books, records, documents, papers or other materials
of the Company and the Partnership, intellectual property, customers, suppliers,
products or projects received by the Executive from the Company or the
Partnership, in the Executive’s possession, under the Executive’s control or
containing Confidential Information or other proprietary information or trade
secrets of the Company or the Partnership, including any copies thereof, shall
at all times be and remain the property of the Company and the Partnership,
respectively, and shall be returned immediately to the Company or the
Partnership upon termination of the Executive’s employment at the request of the
Company or the Partnership.

(d) Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential Information” shall include, but is not limited to, the
following types of information and other information of a similar nature
(whether or not reduced to writing) in the respect of the Company, the
Partnership and their respective affiliates: names, lists and other information
relating to customers, publishers, partners, manufacturers, software firms, and
retailers; price lists, pricing policy, strategy and business plans, tactics,
sales forecasts, sales reports and other sales materials; computer software in
various stages of development, computer software source codes and object codes;
copyrights, concepts, data, designs, diagrams, documentation, drawings,
discoveries, flowcharts, ideas, inventions, “knowhow,” manuals, marketing and
development plans, marketing techniques and materials; and models, prototypes,
procedures, processes, research, techniques and other intellectual property
(including, but not limited to, patents, trade secrets, trade-marks, copyrights,
mask works, inventions, improvements, ideas, discoveries, software and other
works of authorship). “Confidential Information” also includes any information
which the Company or the Partnership treats as proprietary or designates as
confidential information, whether or not owned or developed by the Company or
the Partnership, and also includes: (i) any trade secret information owned or
developed by the Company or the Partnership; and (ii) any information that the
Executive should reasonably have known to be confidential or proprietary
information of the Company or the Partnership. “Confidential Information” shall
not include information in the public domain at the time of the disclosure to or
receipt by the Executive; information which, after disclosure to the Executive,
becomes part of the public domain by authorized dissemination by a third party
and not by an act or omission of the Executive; information that is subsequently
disclosed or made available to the Executive without any obligation of
confidence by a third party having a bona fide right to disclose or make
available such information; and information that has been made public by way of
sales literature, the Company’s or the Partnership’s newsletters, public
speeches by officers of the Company or the Partnership or information disclosed
to the media by officers of the Company or the Partnership.

8. Non-Competition/Non-Solicitation.

(a) Non-Competition. During the Executive’s employment with the Company and,
upon a termination of the Executive’s employment with the Company for any reason
whatsoever, subject to Section 8(e), during the eighteen (18)-month period
following the Date of Termination, or, if eighteen (18) months is determined by
a reviewing court to be unenforceable with respect to this Section 8(a), then
for twelve (12) months following the Date

 

12



--------------------------------------------------------------------------------

of Termination, the Executive shall not, without the prior written consent of
the Company, directly or indirectly, as a stockholder owning beneficially or of
record more than one percent (1%) of the outstanding shares of any class of
stock of any issuer, or as an officer, director, employee, partner, member,
consultant, joint venture partner, proprietor, or otherwise, engage in or have a
financial interest in any Competing Business in (x) the United States or in any
other jurisdiction in which the Company is actively engaged in business or with
respect to which, at the time of the Executive’s action (or, if the Executive is
not an employee of the Company at such time, the date his employment with the
Company terminated), the Company had taken material steps toward becoming
actively engaged in such business, or (y) if clause (x) of this Section 8(a) is
determined by a reviewing court to be unenforceable, then (y) any state within
the United Sates in which the Company is actively engaged in business. For
purposes of this Section 8(a), the term “Competing Business” shall mean any
business which is substantially and materially engaged in (i) the purchasing,
managing, financing, leasing or selling of, or raising capital for investment
funds or vehicles established to invest in, net lease commercial properties
(each, a “Competing Activity”) or (ii) any other activity which is material to
the Company that it is engaged in as of the Date of Termination. The Company and
the Executive acknowledge and agree that the provisions of this Section 8(a) are
intended to protect the legitimate business interests of the Company and not to
restrain the ability of Executive to obtain gainful employment. The Company
agrees that the provisions of this Section 8(a) shall not preclude the Executive
from (i) serving as a director of a publicly traded real estate investment trust
or similar entity during the term of his employment subject to the consent of
the Board, (ii) making or maintaining a passive investment in a diversified
company having not more than 10% of its sales (based on its latest published
annual audited financial statements) attributable to a Competing Business;
(iii) providing any services, advice or personal assistance to a family office
or family member; (iv) fulfilling any obligation pursuant to the Agreement;
(v) any actions on the part of the Executive which are in good faith intended to
further the business or operations of the Company; or (vi) working for a buyer
of all or substantially all of the business of the Company immediately after the
transfer thereof.

(b) Non-Solicitation of Employees. During the Executive’s employment with the
Company and, upon a termination of the Executive’s employment with the Company
for any reason whatsoever, subject to Section 8(e), during the eighteen
(18)-month period following the Date of Termination, or, if eighteen (18) months
is determined by a reviewing court to be unenforceable with respect to this
Section 8(b), then for twelve (12) months following the Date of Termination, the
Executive agrees that he will not and will not assist or encourage any other
person to (i) employ, hire, engage or be associated (as a stockholder, partner,
member, employee, consultant or in a similar capacity) with any employee of the
Company or any of its affiliates over whom the Executive has or, prior to the
Date of Termination, had direct or indirect supervisory authority at the Company
or any of its affiliates other than non-management employees who are below the
vice president level and do not have material contact with Corporate Clients and
Fund Investors (each as defined below) (the “Restricted Employees”), (ii) induce
any Restricted Employees to leave the employ of the Company or any of its
affiliates, or (iii) solicit the employment of any Restricted Employees on his
own behalf or on behalf of any other business enterprise. Notwithstanding the
foregoing, the Executive shall not be prohibited from, directly or indirectly,
taking any of the following actions, or from inducing or assisting any person in
taking any of the following actions: (x) issuing any general solicitation that
is not directed specifically to any Restricted Employee, so long as the

 

13



--------------------------------------------------------------------------------

Executive is not personally involved in the interviewing, considering or hiring
of any such Restricted Employee who has responded to any such general
solicitation, or (y) soliciting, hiring, recruiting or partnering with, or
seeking to solicit, hire, recruit or partner with (or directly or indirectly
assisting others in soliciting, hiring, recruiting or partnering with) any
Restricted Employee whose employment with the Company has been terminated
without cause at least six months prior to the act of solicitation, hiring,
recruiting or partnering.

(c) Non-Solicitation of Clients, Investors, Etc. The Executive agrees that,
during his employment with the Company and, upon a termination of the
Executive’s employment with the Company for any reason whatsoever, subject to
Section 8(e), during the eighteen (18)-month period following the Date of
Termination, or, if eighteen (18) months is determined by a reviewing court to
be unenforceable with respect to this Section 8(c), then for twelve (12) months
following the Date of Termination, he will not solicit for himself or for any
third party the business of any person who is: (i) a Corporate Client (as
defined below) and was a Corporate Client during the twelve (12) month period
ended on Date of Termination (the “Prior Contact Period”); (ii) an investor (a
“Fund Investor”) in any fund or investment vehicle managed or maintained by any
of the Company, its subsidiaries or its affiliates (a “Fund Vehicle”), with whom
the Executive had dealings, contact or involvement during the Prior Contact
Period; (iii) a person or entity who serves as a representative of investors in
connection with the investments in any Fund Vehicle or who is otherwise engaged
in raising capital or other financing for any such Fund Vehicle; or (iv) a
person or entity which (x) materially assists or provides other material
services or support that substantially facilitates or otherwise contributes to
the Company’s ability to pursue or effect any Competing Activity, and (y) has
direct and substantial dealings, contact or involvement while acting on behalf
of the Company or its affiliates or any Fund Vehicle with any Corporate Client
or Fund Investor and engaged in any such activities during the Prior Contact
Period. For purposes of this Section 8(c), the term “Corporate Client” means:
(A) any business entity, regardless of form, which is primarily engaged as a
principal in the purchasing, managing, financing, leasing or selling of, or
raising capital for investment funds, or vehicles established to invest in, net
lease commercial properties by the Company or any of its subsidiaries or
affiliates; or (B) any business entity, regardless of form, which engaged as a
principal in any transaction representing part of any material activity which is
material to the Company that it is engaged in as of the Date of Termination.

(d) Provisions Generally Applicable to Sections 7 and 8. The Executive
understands that the provisions of Sections 7 and 8 may limit his ability to
earn a livelihood in a business similar to the business conducted by the Company
but the Executive nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company and its members, principals
and directors, (ii) such provisions contain reasonable limitations as to time
and scope of activity to be restrained, (iii) such provisions are not harmful to
the general public, (iv) such provisions are not unduly burdensome to the
Executive, and (v) the consideration provided hereunder is sufficient to
compensate the Executive for the restrictions contained in Sections 7 and 8. If
any court determines that any of the covenants of Sections 7 and 8, or any part
thereof, is invalid or unenforceable, the remainder of the covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions. In the event any covenant made in this Agreement shall be more
restrictive than permitted by applicable law, it shall be limited to the extent
which is so permitted and, in its reduced form,

 

14



--------------------------------------------------------------------------------

such provision shall then be enforceable. Nothing in this Agreement shall be
construed as preventing the Company from pursuing any and all other remedies
available to it for the breach or threatened breach of covenants made in this
Agreement, including recovery of money damages or temporary or permanent
injunctive relief. Accordingly, the Executive acknowledges that the remedy at
law for breach of the provisions of this Agreement may be inadequate and that,
in addition to any other remedy the Company may have, it shall be entitled to an
injunction restraining any breach or threatened breach, without any bond or
other security being required and without the necessity of showing actual
damages. Sections 7 and 8 shall survive the early termination of the Employment
Period and the termination of this Agreement and remain in effect in accordance
with their respective terms.

(e) Effect of Termination in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, in the event that the Executive’s employment
with the Company is terminated by the Company without Cause or by the Executive
for Good Reason, twelve (12) months after the Date of Termination this Section 8
shall be deemed waived by the Company and be of no further force or effect.

9. Successors. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors.

10. Executive Representations. The Executive hereby warrants that he has the
full authority to execute and enter into this Agreement and that his execution
of this Agreement and commencement and performance of employment with the
Company shall not contravene any obligations he may have to any prior employer.
The Executive represents and warrants that he has disclosed to the Company all
provisions in any agreements with his current and previous employers, if any,
that purport to restrict his activities following employment with each such
employer and that he is subject to no agreement or restriction that would limit
his ability to execute and deliver this Agreement or serve in the capacities and
fully perform the services contemplated herein.

11. Company and Partnership Representations. Each of the Company and the
Partnership hereby warrants that it has the full authority to execute and enter
into this Agreement. Each of the Company and the Partnership represents and
warrants that it is subject to no agreement or restriction that would limit its
ability to execute and deliver this Agreement or perform its obligations as
contemplated herein.

12. Recoupment.

(a) In the event of a restatement of the Company’s consolidated financial
statements (occurring after the Effective Date) that reduces previously reported
net income or increases previously reported net loss, with respect to any bonus
or other compensation the grant of which was calculated using a specific preset
formula based on the achievement of one or more specific financial targets, the
Executive shall repay to the Company the portion of any bonus and other
compensation received by the Executive (net of any federal,

 

15



--------------------------------------------------------------------------------

state, local or other taxes that the Executive has paid on such bonus or other
compensation which may not be recouped in connection with such repayment) that
the Executive would not have received as a result of the application of the
specific preset formula to such restatement (the “Recoupment Amount”). In the
event the Company is entitled to recoupment under this Section 12, the Executive
shall promptly reimburse the Recoupment Amount. In the event the Executive fails
to make prompt reimbursement of the Recoupment Amount, the Executive
acknowledges and agrees that the Company shall have the right to (i) deduct such
Recoupment Amount from the compensation or other payments due to the Executive
from the Company (other than from compensation or other payments that are
deferred compensation under Section 409A of the Code to the extent such
deduction would result in penalty taxes to the Executive on account of
Section 409A of the Code), or (ii) to take any other appropriate action to
recoup such Recoupment Amount. Except as required by law, the provisions of this
Section 12(a) shall override any clawback or recoupment policy that the Company
may adopt from time to time.

(b) The Executive acknowledges that the Company does not waive its right to seek
recoupment of any bonuses and payments as described under this Section 12 for
failure to demand repayment or reduce the payments made to the Executive. Any
such waiver must be done in a writing that is signed by both the Company and the
Executive.

(c) The rights contained in this Section 12 shall be in addition to, and shall
not limit, any other rights or remedies that the Company may have under law or
in equity, including, without limitation, any rights the Company may have under
any other agreement or arrangement with the Executive.

(d) Anything in this Agreement to the contrary notwithstanding, in the event of
a Change in Control, the Company shall not have the right to clawback or recoup
compensation paid or granted prior to the Change in Control.

13. 280G. Anything in this Agreement to the contrary notwithstanding, in the
event that there is a transaction in respect of the Company described in
Section 280G(b)(2)(A)(i) of the Code (a “280G Transaction”), the Executive may,
in his sole discretion, waive the right to receive any payments or distributions
(or a portion thereof) by the Company in the nature of compensation to or for
the Executive’s benefit, whether paid or payable pursuant to this Agreement or
otherwise, to the extent that such payments or distributions would subject the
Executive to the excise tax under Section 4999 of the Code in respect of such
280G Transaction. In the event of a Change in Control, at the request of the
Executive, the Company shall engage a nationally recognized accounting or
consulting firm to conduct a Section 280G valuation of any restrictions on the
Executive’s ability to compete after the Change in Control. The Company shall
bear all expenses incurred in connection with such valuation.

14. Miscellaneous.

(a) Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland, without
reference to principles of conflict of laws. Any dispute or controversy arising
under or in connection with this Agreement shall be settled by arbitration
before a sole arbitrator in accordance with the commercial arbitration rules of
the American Arbitration Association then in

 

16



--------------------------------------------------------------------------------

effect. Judgment may be entered on the arbitral award in any court having
jurisdiction. The place of arbitration shall be Maricopa County, Arizona. The
arbitral award shall be final and binding. The provisions of this Section 14(a)
shall provide the sole jurisdiction and venue for resolving any disputes arising
under or in connection with this Agreement; provided, however, that each party
retains the right to seek judicial assistance: (i) to compel arbitration;
(ii) to obtain interim measures of protection prior to or pending arbitration;
(iii) to seek injunctive relief in the courts of any jurisdiction as may be
necessary and appropriate to protect the unauthorized disclosure of its
proprietary or confidential information, or to enforce the provisions of
Sections 7 and 8 of this Agreement; and (iv) to enforce any decision of the
arbitrator, including the final award. The arbitration proceedings contemplated
by this Agreement shall be as confidential and private as permitted by law.

(b) Headings. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(c) Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(d) Merger. From and after the Effective Date, this Agreement shall supersede
and replace any other written or oral employment agreement or understanding
between the parties with respect to the subject matter hereof in effect
immediately prior to the execution of this Agreement.

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

  If to the Executive:    At the most recent address      on file at the
Company.   With a Copy to:    Alison S. Ressler      Sullivan & Cromwell LLP  
   Century Park East, 21st Floor      Los Angeles, California 90067   If to the
Company:    D. Kirk McAllaster, Jr.      Cole Credit Property Trust III, Inc.  
   2325 East Camelback Road, Suite 1100      Phoenix, Arizona 85016   With a
Copy to:    Michael J. Segal      Wachtell, Lipton, Rosen & Katz      51 West
52nd Street      New York, New York 10019

 

17



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d) Withholding of Amounts. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

(e) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

(f) Survivability. Any provision of this Agreement that by its terms continues
after the expiration of the Employment Period or the termination of the
Executive’s employment shall survive in accordance with its terms.

(g) Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and shall in all respects be administered in accordance with Section 409A of the
Code. The Company and the Executive mutually intend to structure the payments
and benefits described in this Agreement, and the Executive’s other
compensation, to be exempt from or to comply with the requirements of
Section 409A of the Code to the extent applicable. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may the Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement. If the Executive
dies following the Date of Termination and prior to the payment of any amounts
delayed on account of Section 409A of the Code, such amounts shall be paid to
the personal representative of the Executive’s estate within thirty
(30) calendar days after the date of the Executive’s death. All reimbursements
and in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred; provided that the Executive shall have submitted an invoice for such
fees and expenses at least ten (10) calendar days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred; (ii) the amount of in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the in-kind benefits
that the Company is obligated to pay or provide in any other calendar year;
(iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the twentieth (20th)
anniversary of the Effective Date). Prior to a “change of

 

18



--------------------------------------------------------------------------------

control” but within the time period permitted by the applicable Treasury
Regulations, the Company may, in consultation with the Executive, modify this
Agreement, in the least restrictive manner necessary and without any diminution
in the value of the payments to the Executive, in order to cause the provisions
of this Agreement to comply with the requirements of Section 409A of the Code,
so as to avoid the imposition of taxes and penalties on the Executive pursuant
to Section 409A of the Code. Notwithstanding any other provision of this
Agreement, in the event that the Executive is a “specified employee” (within the
meaning of Section 409A of the Code and with such classification to be
determined in accordance with the methodology established by the applicable
employer), amounts and benefits (other than the Accrued Obligations) that are
deferred compensation (within the meaning of Section 409A of the Code) that
would otherwise be payable or provided under Section 4(a)(i) or 4(b)(i) during
the six (6)-month period immediately following the Date of Termination shall
instead be paid, with interest on any delayed payment at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code, on the first business
day which is more than six (6) months following the Date of Termination.

(h) Effect of the Transactions. Notwithstanding anything in this Agreement to
the contrary, this Agreement shall become effective only if the Transactions are
consummated and the Effective Date occurs. If the Transactions are not
consummated and the Effective Date does not occur, this Agreement shall be void
ab initio and of no force or effect.

[Remainder of page left intentionally blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the day and
year first above written.

 

  COLE CREDIT PROPERTY TRUST III, INC. By:  

/s/ D. Kirk McAllaster, Jr.

Name:  

D. Kirk McAllaster, Jr.

Title:  

EVP, Chief Financial Officer & Treasurer

  COLE REIT III OPERATING PARTNERSHIP, LP By:  

Cole Credit Property Trust III, Inc.,

its General Partner

By:  

/s/ D. Kirk McAllaster, Jr.

Name:  

D. Kirk McAllaster, Jr.

Title:  

EVP, Chief Financial Officer & Treasurer

  MARC T. NEMER  

/s/ Marc T. Nemer

 

20



--------------------------------------------------------------------------------

EXHIBIT A

This General Release of all Claims (this “Agreement”) is entered into on
             , 20    , by MARC T. NEMER (the “Executive”).

In consideration of the promises set forth in the Employment Agreement among the
Executive, Cole Credit Property Trust III, Inc. (the “Company”) and Cole REIT
III Operating Partnership, LP (the “Partnership”), dated March 5, 2013 (the
“Employment Agreement”), the Executive agrees as follows:

1. General Release and Waiver of Claims by Executive.

(a) Release. In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive, on behalf of himself and, to the extent allowable by law, his
heirs, executors, administrators, representatives, agents, successors and
assigns (the “Releasors”) hereby irrevocably and unconditionally releases and
forever discharges the Company, the Partnership and each of their respective
subsidiaries and affiliates and each of their respective officers, employees,
directors, shareholders and agents (“Releasees”) from any and all claims,
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Releasors may have or in the future may possess,
arising out any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof that relates to the Executive’s
employment relationship with and service as an employee, officer or director of
the Company and the Partnership, and the termination of such relationship or
service; provided, however, that notwithstanding anything else herein to the
contrary, this Agreement shall not affect: the obligations of the Company, the
Partnership or the Executive set forth in the Employment Agreement or other
obligations that, in each case, by their terms, are to be performed after the
date hereof by the Company, the Partnership or the Executive (including, without
limitation, obligations to the Executive under the Employment Agreement for any
severance or similar payments or benefits, under any stock option, stock or
equity-based award, plan or agreements, or payments or obligations under any
pension plan or other benefit or deferred compensation plan, all of which shall
remain in effect in accordance with their terms); any indemnification or similar
rights the Executive has as a current or former officer or director of the
Company or the Partnership, including, without limitation, any and all rights
thereto referenced in the Employment Agreement, the Company’s bylaws, the
Partnership’s partnership agreement, other governance documents or any rights
with respect to directors’ and officers’ insurance policies; and the Executive’s
right to reimbursement of business expenses.

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Employment Agreement, the



--------------------------------------------------------------------------------

Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than twenty-one (21) calendar days to consider the terms of
this Agreement and to consult with an attorney of his choosing with respect
thereto; and (iii) the Executive knowingly and voluntarily accepts the terms of
this Agreement. The Executive also understands that he has seven (7) calendar
days following the date on which he signs this Agreement within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of his revocation of the release and waiver contained in this paragraph.

(c) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.

2. Proceedings. The Executive has not filed, and agrees not to initiate or cause
to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company and the
Partnership to the Executive under the Employment Agreement or in respect of any
other matter described in the proviso to Section 1(a) (each, individually, a
“Proceeding”), and agrees not to participate voluntarily in any Proceeding. The
Executive waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding.

3. Remedies. In the event the Executive initiates or voluntarily participates in
any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within thirty (30) calendar days following
receipt of such notice, or if he revokes the ADEA release contained in
Section 1(b) of this Agreement within the seven (7)-calendar-day period provided
under Section 1(b), the Company may, in addition to any other remedies it may
have, reclaim any amounts paid to him under the termination provisions of the
Employment Agreement or terminate any benefits or payments that are subsequently
due under the Employment Agreement, without waiving the release granted herein.
The Executive understands that by entering into this Agreement he will be
limiting the availability of certain remedies that he may have against the
Releasees and limiting also his ability to pursue certain claims against the
Releasees.

4. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

 

2



--------------------------------------------------------------------------------

5. Nonadmission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company or the
Partnership or the other Releasees.

6. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State.

7. Notices. All notices or communications hereunder shall be in writing,
addressed as provided in Section 14(e) of the Employment Agreement.

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this Agreement and each of the
Company and the Partnership has caused this Agreement to be executed by its duly
authorized officer on the date first set forth below.

 

COLE CREDIT PROPERTY TRUST III, INC.

 

Name:  

 

Title:  

 

Date of Execution:  

 

COLE REIT III OPERATING PARTNERSHIP, LP

 

Name:  

 

Title:  

 

Date of Execution:  

 

THE EXECUTIVE

 

Date of Execution:  

 

 

4